DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 7 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/08/2021. Applicant’s Arguments in the traversal are found to be not persuasive.
Applicant asserts that there is no serious search burden present. It is noted that restrictions under Unity of Invention (which this application falls under as it is a 371 of PCT/JP2018/01918) do not necessarily require an explicit statement of search burden. Nevertheless, there is search burden present, for at least the following reasons:
Features of each invention have separate statuses in the art, in this case push rods vs linkages/couplings;
the inventions are so structurally distinct that a prior art reference reading on one of the inventions would likely not read on the other; 
and conversely the inventions are so structurally distinct that, in the future, it is possible that one of the inventions could be allowable but not the other.
Therefore, the restriction requirement previously set forth is upheld and claim 7 is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dore et al (US 6334462).

Regarding claim 1, Dore (FIGs 7-8) discloses "A spool valve comprising: a housing  (7, 8, unnumbered shell surrounding 1) including a spool hole (borehole where 6 resides); a spool (6) inserted into the spool hole of the housing so as to be movable in an axial direction (along A, Column 6 lines 22-25); and an electric actuator (1) configured to move the spool in the axial direction (via 15, Column 6 lines 22-25), wherein: the electric actuator includes an electric motor (1 is a rotary electric motor, analogously referred to in Column 4 lines 5-6) configured to rotate an output shaft (unnumbered shaft connected between 1 and 15 in FIG 1), a linear-motion converting mechanism (15-19) including a linear-motion member (17-19) configured to be linearly movable (Column 6 lines 22-25), the linear-motion converting mechanism being configured to convert a rotational motion (via 15) of the output shaft into a linear motion of the linear- motion member (Column 6 lines 22-25), and a coupling member (ball-socket connection between 18 and 6, comprising 6a, unnumbered socket where 6a resides, and tubular extension to the right of 6a) coupling the linear-motion member and the spool (Column 6 lines 30-33) such that the spool moves in accordance with the linear motion of the linear-motion member (Column 6 lines 22-25); and the coupling member allows at least one of tilt and eccentricity of an axis of the spool relative to an axis of the linear-motion member (FIGs 6-7, Column 6 lines 30-33; while not stated outright, ball-socket of Dore is understood to be capable of enabling relative rotation/pivoting between 18 and 6 offset from the horizontal axis [read on "at least one of tilt and eccentricity of an axis of the spool relative to an axis of the linear-motion member"] due to its ball-socket structure, and is further evidenced by Dore stating "the valve 6 is preferably connected to the shaft 18 by means of a ball defects of alignment [including misalignments of tilt relative to the horizontal axis]")."
 
Regarding claim 2, Dore (FIGs 7-8) discloses "wherein the coupling member (ball-socket connection between 18 and 6) allows the tilt of the spool relative to the linear-motion member in all directions perpendicular to the axial direction (understood to be encompassed within Dore stating "in order to compensate for any possible defects of alignment", and furthermore the structure of 6a in FIG 7 is understood to be capable of being a tilt/pivot point of 6 relative to 18 in any angle direction on the plane orthogonal to horizontal axis A, as is intrinsic to ball-socket connections like Dore and in a similar manner to the applicant)."
 
Regarding claim 3, Dore (FIGs 7-8) discloses "wherein the coupling member (ball-socket connection between 18 and 6) is constituted by a ball joint (6a) including a motor-side coupling portion (unnumbered socket cupping 6a) provided at the linear-motion member (see FIGs 6-7), a spool-side coupling portion (unnumbered connection extending to the right of 6a that surrounds a left end stem of 6) provided at the spool (see FIG 8), and a ball (sphere portion of 6a) interposed between the motor-side coupling portion and the spool-side coupling portion (see FIGs) to couple the motor-side coupling portion and the spool-side coupling portion (see FIGs), the motor-side coupling portion and the spool-side coupling portion being configured to rotate relative to each other about a center point of the ball (tilting angles of plane orthogonal to horizontal axis A is defined by 6 being able to rotate/pivot relative to 18, the pivot point being the center of 6a as is intrinsic with ball-socket connections)."
  
Regarding claim 6, Dore (FIGs 7-8) discloses "further comprising a biasing mechanism (return spring R) configured to apply biasing force against a load received by the spool from the electric actuator in the 
   
Regarding claim 10, Dore (FIGs 7-8) discloses "further comprising a biasing mechanism (return spring R) configured to apply biasing force against a load received by the spool from the electric actuator in the axial direction (see FIG 8, R is oriented to counteract the force of 6 being moved to the right), wherein: the spool moves toward a first side or a second side in the axial direction from a neutral position by the load applied from the electric actuator (see FIG 8; not stated but left-right movement from the FIG 8 "neutral" position evident, in order to open communication between the upper 9 and either of the lower 9's); the electric actuator is coupled to one of axial end portions of the spool (left end of 6); the biasing mechanism (R) applies the biasing force to the spool against the load from the electric actuator (see FIG 8; force of R and force of 18 would oppose each other) such that the spool returns to the neutral position (as shown in FIG 8); and the biasing mechanism is arranged close to the other axial end portion of the spool (arranged near right end)."
 
Regarding claim 11, Dore (FIGs 7-8) discloses "further comprising a biasing mechanism (return spring R) configured to apply biasing force against a load received by the spool from the electric actuator in the 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 8-9, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dore in view of JP 9-144931 (cited by applicant), hereinafter Aisin.

Regarding claim 4, Dore (FIGs 7-8) discloses "wherein the coupling member (ball-socket connection between 18 and 6) allows the tilting of the spool relative to the linear-motion member in all directions perpendicular to the axial direction (understood to be encompassed within Dore stating "in order to compensate for any possible defects of alignment", and furthermore the structure of 6a in FIG 7 is 
Dore does not explicitly disclose “[wherein the coupling member] allows the eccentricity of the spool relative to the linear-motion member in all directions perpendicular to the axial direction”, but Dore does necessitate compensating for alignment defects.
Aisin (FIG 5a) illustrates a hemispherical socket for a spool valve (functionally analogous to Dore), wherein the socket 11 size has slight play in its pocket 361 relative to the hemispherical part 362 located within (see small gaps above/below 362 in FIG 5a) (while not explicitly asserted, this structure allows tilting between 11 and 21 [like in Dore] but also eccentricity because 362 has the freedom to slightly move up/down or any orthogonal direction from the center of 361 while staying parallel or close to parallel to the horizontal axis). 
Therefore it would have been obvious, before the application’s effective filing date, to modify the socket of Dore to have radial play as taught by Aisin, such that the combination “allows the eccentricity of the spool relative to the linear-motion member in all directions perpendicular to the axial direction”, to provide a ball coupling that accounts for tilt and also eccentricity/offsets, improving its ability to compensate for alignment defects as desired by Dore.

Regarding claim 5, the combination established in claim 4 further teaches "wherein: the coupling member (Dore ball-socket connection between 18 and 6) includes a motor-side coupling portion (Dore socket that cups 6a) provided at the linear-motion member (Dore see FIG 8) and a spool-side coupling portion (Dore unnumbered connection extending to the right of 6a that surrounds a left end stem of 6) provided at the spool (see FIG 8); and the motor-side coupling portion and the spool-side coupling portion are configured to be displaceable relative to each other in two directions which are perpendicular to each other and are perpendicular to the axial direction (as taught by Aisin in claim 4,  relative to the hemispherical part 362 located within [see small gaps above/below 362 in FIG 5a]) (while not explicitly asserted, this structure allows tilting between 11 and 21 but also orthogonal displacement because 362 has the freedom to slightly move up/down or any orthogonal direction from the center of 361 while staying parallel or close to parallel to the horizontal axis).” 

Regarding claim 8, Dore (FIGs 7-8) discloses "wherein the coupling member (ball-socket connection between 18 and 6) allows the tilting of the spool relative to the linear-motion member in all directions perpendicular to the axial direction (understood to be encompassed within Dore stating "in order to compensate for any possible defects of alignment", and furthermore the structure of 6a in FIG 7 is understood to be capable of being a tilt/pivot point of 6 relative to 18 in any angle direction on the plane orthogonal to horizontal axis A, as is intrinsic to ball-socket connections like Dore)."
Dore does not explicitly disclose “[wherein the coupling member] allows the eccentricity of the spool relative to the linear-motion member in all directions perpendicular to the axial direction”, but Dore does necessitate compensating for alignment defects.
Aisin (FIG 5a) illustrates a hemispherical socket for a spool valve (functionally analogous to Dore), wherein the socket 11 size has slight play in its pocket 361 relative to the hemispherical part 362 located within (see small gaps above/below 362 in FIG 5a) (while not explicitly asserted, this structure allows tilting between 11 and 21 [like in Dore] but also eccentricity because 362 has the freedom to slightly move up/down or any orthogonal direction from the center of 361 while staying parallel or close to parallel to the horizontal axis). 
Therefore it would have been obvious, before the application’s effective filing date, to modify the socket of Dore to have radial play as taught by Aisin, such that the combination “allows the eccentricity of the spool relative to the linear-motion member in all directions perpendicular to the axial 
 
Regarding claim 9, the combination established in claim 8 further teaches "wherein: the coupling member (Dore ball-socket connection between 18 and 6) includes a motor-side coupling portion (Dore socket that cups 6a) provided at the linear-motion member (Dore see FIG 8) and a spool-side coupling portion (Dore unnumbered connection extending to the right of 6a that surrounds a left end stem of 6) provided at the spool (see FIG 8); and the motor-side coupling portion and the spool-side coupling portion are configured to be displaceable relative to each other in two directions which are perpendicular to each other and are perpendicular to the axial direction (as taught by Aisin in claim 4, [FIG 5a] the socket 11 size has slight play in its pocket 361 relative to the hemispherical part 362 located within [see small gaps above/below 362 in FIG 5a]) (while not explicitly asserted, this structure allows tilting between 11 and 21 but also orthogonal displacement because 362 has the freedom to slightly move up/down or any orthogonal direction from the center of 361 while staying parallel or close to parallel to the horizontal axis).”

Regarding claim 12, Dore (FIGs 7-8) discloses "further comprising a biasing mechanism (return spring R) configured to apply biasing force against a load received by the spool from the electric actuator in the axial direction (see FIG 8, R is oriented to counteract the force of 6 being moved to the right), wherein: the spool moves toward a first side or a second side in the axial direction from a neutral position by the load applied from the electric actuator (see FIG 8; not stated but left-right movement from the FIG 8 "neutral" position evident, in order to open communication between the upper 9 and either of the lower 9's); the electric actuator is coupled to one of axial end portions of the spool (left end of 6); the biasing mechanism (R) applies the biasing force to the spool against the load from the electric actuator 

Regarding claim 13, Dore (FIGs 7-8) discloses "further comprising a biasing mechanism (return spring R) configured to apply biasing force against a load received by the spool from the electric actuator in the axial direction (see FIG 8, R is oriented to counteract the force of 6 being moved to the right), wherein: the spool moves toward a first side or a second side in the axial direction from a neutral position by the load applied from the electric actuator (see FIG 8; not stated but left-right movement from the FIG 8 "neutral" position evident, in order to open communication between the upper 9 and either of the lower 9's); the electric actuator is coupled to one of axial end portions of the spool (left end of 6); the biasing mechanism (R) applies the biasing force to the spool against the load from the electric actuator (see FIG 8; force of R and force of 18 would oppose each other) such that the spool returns to the neutral position (as shown in FIG 8); and the biasing mechanism is arranged close to the other axial end portion of the spool (arranged near right end)."

Regarding claim 14, Dore (FIGs 7-8) discloses "further comprising a biasing mechanism (return spring R) configured to apply biasing force against a load received by the spool from the electric actuator in the axial direction (see FIG 8, R is oriented to counteract the force of 6 being moved to the right), wherein: the spool moves toward a first side or a second side in the axial direction from a neutral position by the load applied from the electric actuator (see FIG 8; not stated but left-right movement from the FIG 8 "neutral" position evident, in order to open communication between the upper 9 and either of the lower 9's); the electric actuator is coupled to one of axial end portions of the spool (left end of 6); the biasing mechanism (R) applies the biasing force to the spool against the load from the electric actuator 

Regarding claim 15, Dore (FIGs 7-8) discloses "further comprising a biasing mechanism (return spring R) configured to apply biasing force against a load received by the spool from the electric actuator in the axial direction (see FIG 8, R is oriented to counteract the force of 6 being moved to the right), wherein: the spool moves toward a first side or a second side in the axial direction from a neutral position by the load applied from the electric actuator (see FIG 8; not stated but left-right movement from the FIG 8 "neutral" position evident, in order to open communication between the upper 9 and either of the lower 9's); the electric actuator is coupled to one of axial end portions of the spool (left end of 6); the biasing mechanism (R) applies the biasing force to the spool against the load from the electric actuator (see FIG 8; force of R and force of 18 would oppose each other) such that the spool returns to the neutral position (as shown in FIG 8); and the biasing mechanism is arranged close to the other axial end portion of the spool (arranged near right end)."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Bartholomaus et al (US 3891145), Biwersi et al (US 20180274691), Tranovich et al (US 7066189), Link et al (US 4733585), and Coles (US 4190081).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753